ORDER
The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule 1:20—17(e)(1) reporting that TERENCE J. DAHL of MIDLAND PARK, who was admitted to the bar of this State in 1993, has failed to pay the administrative costs assessed in connection with disciplinary proceedings in DRB 12-108 that resulted in the imposition of discipline by Order filed December 6,2012;
And the Disciplinary Review Board thereafter having reported to the Court that respondent has paid in full the costs owed to the Disciplinary Oversight Committee;
And good cause appearing;
*298It is ORDERED that recommendation of the Disciplinary Review Board that TERENCE J. DAHL be temporarily suspended from the practice of law is hereby dismissed as moot.